Citation Nr: 0827032	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-18 171	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	American Red Cross



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION


The veteran had active military service from November 1945 to 
November 1946, and from August 1947 to November 1966.  
Military honors include the award of a Victory Medal; an 
Occupational Ribbon; a Korean Service Medal with 3 Bronze 
Stars INCFE; an Army of Occupation Medal (Japan); a Combat 
Medical Badge; an AFEXPM Vietnam medal; a Bronze Star Medal; 
a Vietnam Service Medal; and a Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted, in pertinent part, 
service connection for PTSD with an evaluation of 30 percent 
effective September 9, 2003, and which denied service 
connection for hypertension.

In October 2007 the Board issued a decision granting the 
veteran's claim for service connection for hypertension.  The 
Board then remanded the veteran's appeal for an initial 
rating in excess of 30 percent for PTSD for additional 
development.


FINDING OF FACT

On July 30, 2008, the Board was notified by the veteran's 
representative of the veteran's death in April 2008.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2007).


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


